Citation Nr: 0944318	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-04 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active service from July 1951 to September 
1953.  He has been awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

There is a report of some foot drop on a 2006 physical 
examination.  This raises the issue of entitlement to special 
monthly compensation due to the loss of use of a foot.  That 
issue is referred to the RO for appropriate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The Veteran's service-connected disorders are 
posttraumatic stress disorder (PTSD) rated 30 percent 
disabling; his service-connected residuals of a severe left 
forearm wound are 30 percent disabling; his service-connected 
residuals of a moderate to severe left leg wound are 20 
percent disabling; and his service-connected residuals of a 
right leg wound are 10 percent disabling.  The Veteran's 
combined evaluation is 70 percent disabling.  He is also 
service connected for hepatitis, malaria, and bilateral 
hearing loss, rated noncompensably disabling.  He has some 
college training.

3.  It is not shown that the Veteran's service-connected 
disabilities render him unable to obtain or maintain 
substantially gainful employment.  

CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § § 3.321, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim. 38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

More recently, the Board notes that, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the Veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  The Court held that upon 
receipt of an application for service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letter in July 2006 prior to the initial 
adjudication of his claim.  This letter provided all the 
notification required by Pelegrini and Dingess.  Accordingly, 
the Board concludes that the duty to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was provided with a VA medical examination in 
August 2006.

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for TDIU. 



II.  Analysis

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
Veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a Veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b). 

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable.  38 C.F.R. § 4.16(a).  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.

In this case, the Veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The Veteran has established service 
connection for seven disabilities.  He is service-connected 
for posttraumatic stress disorder (PTSD) evaluated at 30 
percent disabling; residuals of a severe left forearm wound 
evaluated at 30 percent disabling; residuals of a moderate to 
severe left leg wound evaluated at 20 percent disabling; 
residuals of a right leg wound evaluated at 10 percent 
disabling; and hepatitis, malaria, and bilateral hearing loss 
all evaluated as noncompensable.  The Veteran's overall 
combined disability rating is 70 percent.  Therefore, the 
Veteran has a combined rating of 70 percent.  He can be said 
to have a single 40 percent rating as he has combined 
orthopedic impairment that reaches the schedular criteria.  
See 38 C.F.R. § 4.16.

The evidence in this case reveals that the Veteran left his 
last position secondary to his retirement.  He has a college 
education that included a teaching certificate.  Thus, there 
is no reason to seek additional information from that 
employer.  Appellant has asserted that he has tried to find 
work in the years since, and his wife has also noted this 
difficulty.  While this is for consideration, it is not shown 
that he has been turned down secondary to these disorders, as 
distinct from other disorders (he has heart disease) or is 
advancing age.  

He has had psychiatric and physical examinations as part of 
this appeal.  He has some difficulty ambulating and with use 
of his minor upper extremity, but these are not shown to be 
significantly worse than they were when he worked.  Moreover, 
the psychiatric examiner noted that the psychiatric disorder 
present would not preclude employment.

The Veteran has combined 70 percent rating which indicates 
significant occupational impairment, but there is nothing 
that makes his case so unusual from the average 70 percent 
ratings.  As noted age may not be considered in making the 
determination herein.

The Board has also considered entitlement to a TDIU on an 
extraschedular basis, but application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. §§ 
3.321(b), 4.16(b).  There is no objective evidence that the 
Veteran's service connected disabilities present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The examiner at the August 
2006 VA examination stated that the Veteran's PTSD was not 
severe enough, in itself to cause unemployability.  
Additionally, the physician that provided the August 2006 
examination for muscles stated that none of the conditions 
precluded the Veteran from attaining sedentary employment.  
With his educational background and work history , there is 
no showing that he would be precluded from sedentary 
employment due to his service connected disorders.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required or otherwise indicated.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


